PER CURIAM.
Appellant claims the trial court erred in denying his foreclosure suit against appel-lee’s home. The record reveals that appel-lees’ decedent had granted a mortgage on the home as security for a retail installment sales agreement she signed in connection with a home improvement contract. The trial court denied the complaint in part because the home improvement contractor had failed to obtain a signed completion certificate for the repairs, which is required by “The Home Improvement Sales and Finance Act”, Section 520.60 et seq., Florida Statutes (1977). We affirm on that ground. Section 520.81(1) clearly states that the contractor “shall prepare a certificate which shall be signed by both parties.” Accordingly, the judgment is AFFIRMED.
McCORD, C. J., and ERVIN and MELVIN, JJ., concur.